DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 8 are objected to because of the following informalities:  
With respect to claims 7 and 8, the recitation “The vector modulator vector based phase shifter” should be --The vector modulator based phase shifter--.
With respect to claim 13, the recitation “The vector based modulator phase shifter” should be --The vector modulator based phase shifter--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3,7,8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Searl 4520476.
With respect to claim 1, figures 2 and 3 of Searl discloses a vector modulator based phase shifter comprising:
an In-phase and Quadrature phase (IQ) signal generator [fig. 2: 31] including a radio frequency (RF) signal input, an in-phase (I) signal output [I] and a quadrature (Q) signal output [Q];
a combined signal attenuator and sign flip module [fig. 2: 34,35, 36, 37] having an in-phase (I) signal input coupled to the I signal output of the IQ signal generator and having a quadrature (Q) signal input coupled to a quadrature (Q) signal output of the IQ signal generator, said combined signal attenuator and sign flip module including a first output coupled to said I signal input of the combined signal attenuator and sign flip module by a first attenuator [36] and a first sign flip circuit [34] arranged in series and further including a second output coupled to said Q signal input of the combined signal attenuator and sign flip module by a second attenuator [37] and a second sign flip circuit [35]; and
a signal combiner [42] including a first RF signal input and a second RF signal input coupled to the first and second signal outputs of said combined signal attenuator and sign flip module and having an RF signal output [TO RECIEVER] which serves as an output of the vector modulator based phase shifter.
	With respect to claim 2, figures 2 and 3 of Searl discloses the vector modulator based phase shifter of claim 1, wherein the vector modulator is a passive device which applies signal attenuation without applying any positive signal gain to signals passing through the vector modulator based phase shifter.
	With respect to claim 3, figures 2 and 3 of Searl discloses the vector modulator based phase shifter of Apparatus Embodiment 2, wherein the vector modulator based phase shifter is a wideband device.
With respect to claim 7, figures 2 and 3 of Searl discloses the vector modulator vector based phase shifter of claim 2, wherein the first attenuator [36] follows said first sign flip circuit [34] in said series connection extending between the I signal input of the combined attenuator and sign flip module and the first output of the combined attenuator and sign flip module; and
wherein the second attenuator [37] follows said second sign flip circuit [35] in said series connection extending between the Q signal input of the combined attenuator and sign flip module and the second output of the combined attenuator and sign flip module.
	With respect to claim 8, figures 2 and 3 of Searl discloses the vector modulator vector based phase shifter of claim 2, wherein the first sign flip circuit includes a first transformer [inductors fig. 3, 34] and a first set of four switches [diodes, 34], control inputs of the first four switches being coupled to a common sign flip control signal input; and
wherein the second sign flip circuit includes a second transformer and a second set of four switches, control inputs of the four switches of the second set being coupled to a common sign flip control signal input of the second sign flip circuit.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Searl 4520476.
With respect to claim 4, figures 2 and 3 of Searl discloses the vector modulator based phase shifter of claim 2, but does not disclose wherein the vector modulator based phase shifter is a wideband device supporting a frequency range from 24 GHz to 29.5 GHz.
	However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to support frequencies between 24 GHz and 29.5 GHz since it has been held that where the general conditions of a claime are disclosed in the prior art, discovering athe optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 6, figures 2 and 3 of Searl discloses the vector modulator based phase shifter of claim 2, but does not disclose wherein the first attenuator precedes said first sign flip circuit in said series connection extending between the I signal input of the combined attenuator and sign flip module and the first output of the combined attenuator and sign flip module; and
wherein the second attenuator precedes said second sign flip circuit in said series connection extending between the Q signal input of the combined attenuator and sign flip module and the second output of the combined attenuator and sign flip module.
	However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to switch the attenuator and flip module, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Allowable Subject Matter
Claims 5, 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C JAGER whose telephone number is (571)272-7016.  The examiner can normally be reached on 8:30 - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JAGER/
Primary Examiner, Art Unit 2842
8/3/22